[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER de PLAINTIFF'S MOTION FOR ORDER OF ENFORCEMENT, POST JUDGMENT (#242, 243)
FINDINGS OF FACT:
1. The parties married on June 24, 1972.
2. One child Lindsay, was born to the marriage on January 10, 1980. CT Page 14943
3. The plaintiff wife began this dissolution of marriage action by writ and complaint September 29, 1982, return date October 26, 1982.
4. Judgment dissolving the marriage was rendered on December 2, 1983 at which time the parties' written stipulation separation agreement was incorporated in the judgment.
5. Paragraph 21 thereof provides:
  "21. *Each party shall make an equal contribution to the college education of the minor child Lindsay."
6. The court ruled on the plaintiff's Motion for Contempt by written memorandum dated March 1, 2000 as follows:
  "As to plaintiff's motion for contempt, the court finds that there is an arrearage due the plaintiff by the defendant, through the date of the last hearing, in the sum of $47,511 [($100,322 minus $5,300) divided by 2] plus actual future recurring expenses. The court further finds that the defendant's refusal or failure to pay any part of this arrearage has been proven by clear and convincing evidence to have been wilful and, therefore, the defendant is in contempt. The defendant is ordered to file a current financial affidavit within two weeks, following which the plaintiff may move any court of competent jurisdiction for relief on the contempt including any appropriate purge orders."
7. The defendant filed an appeal of the decision.
8. On February 6, 2001 the Appellate Court issued an opinion per curiam "The judgment is affirmed."
9. The defendant's petition for certification to appeal was denied by the Supreme Court on September 13, 2001.
10. On March 23, 1999 the defendant filed a financial affidavit (computer #217) and refiled a copy of same with certain changes in pen and redated "10-15-01" but unsworn to by the defendant.
11. The plaintiff's Motion For Order of Enforcement (computer #242  243) seeks an order that the defendant be ordered to immediately produce a sworn financial affidavit.
ORDERED: CT Page 14944
1. The defendant is ordered to do so on or before November 15, 2001 by filing a new affidavit with the court and a copy of same to be sent to counsel for the plaintiff.
2. Since the plaintiff's counsel has advised the court that he is seeking incarceration of the defendant, the court appoints Attorney Howard Graber as defendant's counsel to defend the defendant.
3. The plaintiff's motion is reassigned for November 19, 2001 for hearing to determine an appropriate purge order.
HARRIGAN, J.T.R.